Citation Nr: 1503916	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for breast hypertrophy (claimed as gynecomastia).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a psychiatric disorder to include major depressive disorder (claimed as dysthymia).



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 2007 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, however they are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for breast hypertrophy (claimed as gynecomastia) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The rating decision in August 2013 granted service connection for migraine headaches and a psychiatric disorder to include major depressive disorder (claimed as dysthymia).


CONCLUSION OF LAW

There is no question of law or fact involving the claim of entitlement to service connection for migraine headaches and a psychiatric disorder to include major depressive disorder (claimed as dysthymia); the appeal is moot.  38 U.S.C.A. 
§ 7105(d)(5) (West 2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file indicates that the Veteran perfected an appeal as to the issues of entitlement to service connection for migraine headaches and a psychiatric disorder to include major depressive disorder (claimed as dysthymia).  Subsequently, however, the RO in a rating decision in August 2013 granted service connection for migraine headaches and a psychiatric disorder to include major depressive disorder (claimed as dysthymia).  Therefore, the Veteran's appeal for entitlement to service connection for migraine headaches and a psychiatric disorder is moot, as the benefits sought on appeal have already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, as they have been granted, the appeal with respect to these issues is dismissed.  
38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal with respect to the issues of entitlement to service connection for migraine headaches and a psychiatric disorder to include major depressive disorder (claimed as dysthymia) is dismissed.  


REMAND

The claim for breast hypertrophy is being remanded for a VA examination and medical opinion because the June 2009 VA examination was inadequate.  

The Veteran filed a claim seeking service connection for gynecomastia - an endocrine condition resulting in the benign enlargement of the breast tissue in males.  An April 2008 service treatment record reflects that the Veteran was evaluated for bilateral breast enlargement and reported that he had enlarged breasts as a teen when he was considerably heavier.  Bilateral gynecomastia was noted and the assessment was "breast appearance hypertrophy."  He was referred for a plastic surgery consultation.  A November 2008 plastic surgery clinic record indicates that the Veteran was overweight and had a massive weight loss resulting in excess skin and fatty tissue of the breast.  On physical examination, it was noted that he had obvious gynecomastia.  The assessment was hypertrophy of the breast.  It was noted that he would not be a good candidate for elective surgery with a long smoking history.  He was told that he needed to quit smoking and follow up in 3 to 4 months.  

The report of the June 2009 VA examination reflects that the Veteran was found to have excess fat tissue in his breast areas during service and that doctors recommended plastic surgery, but that it was not carried out prior to discharge.  The examiner indicated that there was no actual gynecomastia diagnosed during service and that there was no current evidence of gynecomastia, only exogenous obesity.  Notably, exogenous obesity is generally not a condition for which service connection may be granted.  In rendering this opinion, however, the examiner did not have access to the claims file records for review.  As noted above, gynecomastia was noted several times in the Veteran's service treatment records.  Therefore, the VA examiner's opinion was based on an inaccurate factual premise and is inadequate.  For these reasons, remand for another VA examination and medical opinion is necessary to clarify whether the Veteran's breast hypertrophy is a result of gynecomastia or a disease or injury of service origin.

Lastly, it is unclear whether there may be outstanding service treatment records that need to be obtained.  The Veteran submitted voluminous files of service treatment records, which were noted on VBMS to have been received in September 2014.  These records include entries that do not appear among the service treatment records that the AOJ originally obtained.  Thus an attempt needs to be made to associate any outstanding service treatment records with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Records Management Center and any other appropriate Federal agency to obtain any outstanding service treatment records for the Veteran's period of active service from May 2007 to March 2009.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his bilateral breast hypertrophy.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

After examining the Veteran and reviewing the record, the examiner should identify all current disabilities related to the Veteran's breast hypertrophy.  The examiner should specifically clarify whether the Veteran has gynecomastia or whether the condition is a result of exogenous obesity.  

With respect to each diagnosed disability, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

If the examiner determines that there is clear and unmistakable (undebatable) evidence that the disability preexisted service, the examiner should then provide an opinion as to whether the disability was aggravated (permanently worsened) during, or as a result of that period of active military service?  If there was an aggravation (permanent worsening) of the preexisting disability, is there clear and unmistakable (undebatable) evidence that this aggravation (permanent worsening) was due to the natural progress of the condition?  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3.  On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, provide him with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


